Citation Nr: 0033076	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  97-02 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for residuals of 
frozen feet.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel








INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to a compensable evaluation 
for frozen feet.  

The issue on appeal was originally before the Board in March 
1998 at which time it was remanded for additional evidentiary 
development.  

In correspondence dated in December 1997, the veteran 
requested a change of representatives from The American 
Legion to Disabled American Veterans.  The Board wrote to the 
veteran asking him to execute the appropriate form if he 
wanted to change representation.  In a statement received at 
the Board in September 2000, the veteran reported that he did 
not desire to change representatives.  


FINDINGS OF FACT

1.  Although the veteran complains of foot pain, which he 
relates to service-connected frozen feet, there is no medical 
evidence or diagnosis showing that the pain is a residual of 
the in-service cold injury.  

2.  There is no competent evidence of chilblains or of any 
other pathology due to frozen feet.

3.  Neither the old nor the current criteria for evaluation 
of residuals of cold injuries are more favorable towards the 
veteran's claim.  



CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of 
frozen feet have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 
7122 (1998); 63 Fed. Reg. 37,778-79 (1998); 38 C.F.R. § 
3.321, 4.104, Diagnostic Code 7122 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records reveal the veteran was 
hospitalized for bilateral trench foot from January to March 
of 1945.  Treatment records dated in January 1945 include 
complaints of severe pain in the metatarsal phalangeal joints 
of both feet.  It was noted that the damage to the veteran's 
feet seemed only moderate.  In February 1945, he continued to 
complain of pain in the feet and also reported increasing 
sensory disturbance.  It was noted that the veteran's toes 
showed a drawing effect.  In March 1945, it was reported that 
he was being returned to rehabilitation and limited duty.  
The hospitalization for trench foot was noted on the report 
of the separation examination conducted in June 1946.  The 
veteran's feet were found to be normal on physical 
examination at that time.  

The RO granted service connection for frostbite of the feet 
and bilateral trench foot in January 1947.  The disabilities 
were found to be zero percent disabling.  

The veteran's claim for an increased rating for his residuals 
of frozen feet was received at the RO in June 1994.  

VA outpatient treatment records have been associated with the 
claims file.  In June 1994 the veteran was seen for a 
complaints of cold legs with muscle spasms at night.  On 
physical examination femoral and pedal pulses were palpable, 
left greater than right.  The posterior tibial pulse was 
palpable, right greater than left.  The toes on the right 
foot were cold to the touch, and the legs had minimum hair 
growth.  The assessment was decreased vascular function of 
the right lower extremity.  A fasting blood sugar was to be 
done.  A subsequent treatment record of June 1994 indicates 
that the veteran was still reporting constant pain in his 
feet.  He was noted to be a past smoker.  The assessment at 
that time was peripheral neuropathy.  In July 1994, the 
veteran complained of cramps in the feet.  Physical 
examination revealed no edema, and the nails were within 
normal limits.  The dorsalis pedis pulses were 2+ 
bilaterally.  The feet were warm and showed a loss of hair.  
It was noted that the veteran's toes began cramping during 
the examination.  The assessment was muscle cramps.  

The veteran was seen at a VA podiatry clinic in August 1994, 
and reported that his feet and legs cramped and had bothered 
him since his feet were frozen in World War II.  Physical 
examination revealed that the pedal pulses were palpable.  
The skin temperature was cool, and hair growth was present on 
the toes.  Palpable tenderness was present in the plantar 
fascia bilaterally.  The assessment was bilateral plantar 
fasciitis.  The veteran was told to take quinine in the 
evening.

The report of an August 1994 VA examination of the feet has 
been associated with the claims file.  The veteran indicated 
that his feet hurt all the time and the pain increased in 
cool or damp weather.  He stated that the pain in his feet 
seemed to radiate more from the heel up into the leg.  
Physical examination revealed standing, squatting, 
supination, and pronation were normal.  Gait was normal and 
the veteran was able to walk on his heels and toes and on the 
inner and outer edges of the feet.  The appearance of the 
feet was normal with good color and normal circulation.  
There was no deformity of either foot.  Dorsiflexion of both 
ankles was normal as was plantar flexion.  There were no 
secondary skin changes and the veteran had good pulses in 
both feet.  The diagnoses were negative physical examination 
of both feet and history of frostbite in 1945.  

A VA outpatient record dated in December 1994 reveals that 
the veteran was complaining of cold and pain in his feet.  No 
physical examination was conducted.  The assessment was 
residuals of frozen feet and bilateral plantar fasciitis.  In 
January 1995, the veteran reported that he was still having 
pain from frozen feet.

A VA examination for diseases of the arteries and veins was 
conducted in May 1995.  The veteran complained at that time 
of pain in his feet and legs following exercise.  He reported 
he was able to walk a mile or more without problems and then 
would experience cramps in his feet and legs.  The problem 
had been increasing in severity over the years, according to 
the veteran, and he reported having had pain in his feet in 
cool and damp weather since service, when he sustained 
frostbite.  He reported that he had been seen approximately a 
year earlier and that there had been no basic change since 
then.  Physical examination of the feet revealed normal 
color, no evidence of dystrophy or atrophy, palpable femoral, 
popliteal and dorsalis pedis pulses.  There was recurrent 
spontaneous dorsiflexion of the big toes that lasted for 
several seconds and then resolved.  Skin temperature was 
normal to the touch.  No paresthesias were noted and there 
was no obvious cardiac involvement.  X-rays of the feet were 
within normal limits.  The final diagnoses were history of 
frostbite in 1945 with no current clinical evidence of any 
lower extremity pathology and hypertension.  

In a VA outpatient record dated in September 1995, it was 
noted that the veteran's main complaint was pain from 
residuals of frozen feet.  A podiatry consultation was 
conducted in May 1996.  It was noted at that time that 
inserts in the veteran's shoes helped the pain in the bottom 
of the feet a little but his feet still hurt most of the 
time.  The pedal pulses were 3/5 bilaterally, skin texture 
was good, and skin temperature was mildly cool.  Palpable 
tenderness was present in the plantar fascia bilaterally.  
The assessment was possible neuropathy of the feet.  In July 
1996, there was an assessment of possible neuropathy 
secondary to frostbite. The veteran was referred for a 
neurological evaluation at the Gainesville VA Hospital.  No 
report of any neurological evaluation is of record and the 
Gainesville facility wrote in May 1998 that all outpatient 
records from June 1995 to the present had been sent.  

When the veteran was seen at a VA outpatient clinic in April 
1997, the assessments were hypertension and residuals of 
frostbite.  When he was seen in July 1997 there was an 
impression of spastic paresis.  In April 1998, he complained 
of leg pains at night.  It was noted that he had pain in both 
feet and also sporadic spasms in the legs.  Objective review 
was negative.  The assessments were residual of frostbite and 
nocturnal leg cramps.

The most recent VA examination of the veteran's feet was 
conducted in September 1998.  He complained of pain in the 
feet and reported a history of frostbite in 1946 and of an 
infection of the feet that resolved with penicillin.  Since 
then, he had noted cold intolerance and almost daily pain in 
the feet.  He denied any symptoms consistent with 
claudication and symptoms consistent with rest pain.  He 
reported intermittent swelling in both feet typically after a 
long period of standing.  He denied any loss of sensation to 
either foot or any unusual sweating patterns.  The veteran 
reported that he was beginning to experience joint swelling 
in his hands and simultaneously in his feet, indicating that 
an outside physician informed him the swelling was consistent 
with arthritis.  

Physical examination revealed that femoral, popliteal, 
dorsalis pedis and posterior tibial pulses were easily 
palpable bilaterally.  There was no evidence of chronic 
venous stasis disease.  1-2+ pitting edema from the ankle to 
the mid tibia was present.  No chilblains were noted.  There 
was no tenderness or redness of either foot.  It was noted 
that the veteran complained of pain in the feet but pain 
could not be elicited with movement of the feet or toes.  
Sensation was reported as good in both feet.  The veteran 
reported he had cold sensitivity, but such could not be 
elicited on the examination.  There was no evidence of tissue 
loss and no specific abnormality of the toenails.  No color 
changes were present in the feet, and there was no impaired 
local sensation or hyperhidrosis.  X-ray studies of the feet 
were not taken.  The impression was that the examination was 
a normal peripheral vascular examination with no physical 
evidence of lower extremity abnormalities.  It was noted that 
previous examinations had also failed to document physical 
evidence of lower extremity abnormalities "yet the veteran 
continues to complain of injuries related to frostbite."  
The examiner reported that it was not possible to demonstrate 
any physical findings consistent with frostbite at the time 
of the examination.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the evaluations to be assigned to the various 
disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  In assessing a claim for 
increased rating, it is the present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The Board notes the portion of the rating schedule pertaining 
to cold injuries has been amended.  These amendments became 
effective on January 12, 1998, during the pendency of the 
veteran's appeal.  See Schedule for Rating Disabilities; The 
Cardiovascular System, 62 Fed. Reg. 65207-65224 (1997) (now 
codified at 38 C.F.R. § 4.104 (1998)).  Generally, when the 
laws or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  In the instant case, the new 
regulations were considered and applied by the RO.  
Furthermore, the appellant was provided with appropriate 
notice of same in the supplemental statement of the case 
dated in October 1998.

The criteria were again revised, effective August 13, 1998.  
63 Fed. Reg. 37778 (July 14, 1998).  However, a review of the 
changes effective August 13, 1998, reveals that the changes 
do not substantially affect the application of Diagnostic 
Code 7122.  Therefore, there is no prejudice to the appellant 
by the Board's initial consideration of these revised 
regulatory criteria.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Under the rating criteria in effect prior to January 12, 
1998, for residuals of frozen feet, a 10 percent disability 
evaluation is provided for mild residuals of frozen feet or 
chilblains.  The next higher evaluation of 30 percent 
requires bilateral persistent moderate swelling, tenderness, 
redness, etc.  A 50 percent rating requires bilateral loss of 
toes, or parts, and persistent severe symptoms.  38 C.F.R. § 
4.104, Diagnostic Code 7122 (effective prior to January 12, 
1998).

Under the rating criteria currently in effect, residuals of 
cold injuries manifested by arthralgia or other pain, 
numbness, cold sensitivity warrants a 10 percent disability 
evaluation.  When there are cold injury residuals with pain, 
numbness, cold sensitivity or arthralgia plus tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched-out lesions, or 
osteoarthritis) of affected parts then a 20 percent 
disability evaluation is warranted.  When there are cold 
injury residuals with pain, numbness, cold sensitivity, or 
arthralgia plus two or more of the following: Tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hypohidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched-out lesions, or osteoarthritis) of 
affected parts then a 30 percent disability evaluation is 
warranted.  38 C.F.R. § 4.104, Diagnostic Code 7122 
(effective January 12, 1998).

Consistent with the Court's decision in Karnas v. Derwinski, 
1 Vet. App. 308 (1991), the Board will discuss the veteran's 
disability with consideration of the criteria effective both 
prior and subsequent to January 12, 1998.  Because his claim 
was filed before the regulatory change occurred, he is 
entitled to application of the version most favorable to him 
on and after that date.  Id.  

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000 (2000).


Analysis

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim that is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

The service-connected residuals of frozen feet are currently 
evaluated as zero percent disabling under Diagnostic Code 
7122.  The only clinical evidence of record indicating that 
the veteran currently experiences residuals of frozen feet is 
included in two VA outpatient treatment records.  These 
records include assessments of residuals of frozen feet 
(December 1994) and residuals of frostbite (April 1998).  
However, these records show that no physical examination was 
conducted in December 1994 and that an objective assessment 
conducted in April 1998 was negative.  

The other evidence includes results of three VA examinations 
conducted in August 1994, May 1995 and September 1998.  The 
August 1994 examination resulted in diagnoses of negative 
physical examination of both feet and history of frostbite in 
1943.  Thus, this examination did not produce findings of any 
residuals of the remote cold injury.  In August 1994 the 
veteran also was seen by a podiatrist who noted the veteran's 
complaints of foot and leg cramps since his feet were frozen 
during service but diagnosed plantar fasciitis.  The doctor 
did not relate plantar fasciitis to any in-service cold 
injury so there is no basis for considering such to be a 
residual of the cold injury.  The May 1995 examiner 
specifically noted that the veteran had a history of 
frostbite in service with no current clinical evidence of any 
lower extremity pathology.  Although the examiner noted the 
veteran's complaints of pain in his feet and legs after 
exercise, the diagnoses did not include pain as a residual of 
cold injury.  The September 1998 examiner also noted the 
veteran's history but could find no evidence of any lower 
extremity abnormalities and noted that although the veteran 
continued to complain of frostbite related injuries, a 
peripheral vascular examination was normal.  That examiner 
did not diagnose pain as a residual of in-service cold 
injury.  The Board places significant weight on the findings 
of the three VA examinations since they appear to have been 
thorough and were conducted specifically to determine the 
nature and extent of any residuals of frozen feet.  The 
examination reports reflect that although the veteran's 
subjective complaints were noted, no residuals of frozen feet 
were found and no examiner diagnosed pain as a residual of 
frozen feet.  Thus, this evidence does not support a 
compensable rating under the old or current rating criteria 
since the veteran's complaints are note shown to constitute 
mild symptoms of frozen feet, he is not shown to have 
chilblains, and no competent medical evidence attributes his 
subjective complaints of pain (or cramping or the like) to 
the remote cold injury.  

Other VA outpatient treatment records include references to 
painful, cramping and/or cold feet.  However, these symptoms 
were not attributed to cold injury.  Although a May 1996 VA 
podiatry consultation notes possible neuropathy of the feet 
and a VA outpatient treatment record dated in July 1996 
includes the assessment of possible peripheral neuropathy 
secondary to frostbite, the evidence does not show a 
confirmed diagnosis of peripheral neuropathy that is related 
to the service-connected cold injury.  

The veteran's own allegations of experiencing residuals of 
frozen feet have been considered.  However, as he is a lay 
person he is not competent to make a medical diagnosis or to 
relate symptoms to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the veteran is 
competent to report he experiences pain in his feet but he is 
not competent to attribute the pain to residuals of frozen 
feet.   

Furthermore, as cold injury residuals are a disability for 
which a specific diagnostic code exists under the Rating 
Schedule, an evaluation by analogy to another diagnostic code 
is not appropriate in this case; therefore, there is no other 
diagnostic code that could potentially provide a basis for 
the assignment of a compensable evaluation for either foot.

For the foregoing reasons, the Board finds that a compensable 
evaluation is not warranted for either foot under the old or 
current criteria for evaluation of cold injuries and that 
neither regulation is more favorable to the veteran.  See 
Karnas; VAOPGCPREC 3-2000 (2000).  

ORDER

A compensable evaluation for residuals of frozen feet is 
denied.



		
	JANE E. SHARP 
Veterans Law Judge
Board of Veterans' Appeals



 

